Citation Nr: 0336561	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  02-05 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island



THE ISSUE

Entitlement to an increased evaluation for status post 
fracture of the right great toe, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Providence, Rhode 
Island, Regional Office (RO) that continued the 20 percent 
evaluation for residuals of a fracture to the right great 
toe.


FINDINGS OF FACT

1.  Recent clinical findings reveal limitation of big toe 
motion, strength of 3+/5+, complaints of pain and deformity.  
The fracture was at the distal 1/3 of the proximal phalanx of 
the great toe.

2.  Status post fracture residuals of the right great toe are 
manifested by no more than moderately severe residuals of a 
foot injury.  The amputation of the right great toe with 
metatarsal involvement has not been approximated.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
status post fracture of right great toe have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.40, 4.44, 4.45, 4.59, 4.71a, Diagnostic Code 5284 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  This law redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
There have also been final regulations promulgated to 
implement the new law.  This change in the law is generally 
considered to be applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-465, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Since the 
instant request for reevaluation was filed in July 2001, the 
Board applies the VCAA to this claim.

Under the VCAA, VA must notify a claimant of the evidence 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Appellant's first request for an increased 
rating was submitted in June 1984, and RO sent appellant 
letters in June 1984 and July 1984 describing the evidence 
required to substantiate an increased rating.  Appellant was 
subsequently notified of the information necessary to 
substantiate his claim in the December 1980, December 1984, 
June 1999, and October 2001 rating decisions, and the 
Statement of the Case in April 2002.  The Board also notes 
that appellant specifically informed RO in July 2001 that 
appellant has no additional medical records to submit, and 
the Board is aware of no other records or evidence that would 
be material toward this case.  The Board therefore finds that 
VA has no outstanding duty to inform appellant of any further 
information or evidence needed.

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159 (c) (2003).  Here, appellant 
requested a comprehensive VA medical examination in support 
of his application for increased rating, and RO provided the 
requested medical examination in July 2001.  RO also obtained 
copies of a VA medical examination in April 2001 and a VA 
pain assessment in December 2000, both of which were 
subsequent to the June 1999 rating decision and therefore 
material to the issue of changes in appellant's condition 
since the last evaluation of record.  The Board accordingly 
finds that there is no outstanding duty on VA to assist 
appellant to develop his claim for adjudication.   

Since VA's duties to notify and assist appellant have been 
fulfilled, the Board finds that adjudication of the appeal, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to appellant.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  The Board will accordingly adjudicate the 
appeal, based upon the probative value of proffered evidence 
in the record in its whole.  Owens v. Brown, 7 Vet. App. 429, 
433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000);  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).
  
II.  Factual Background

Service connection for residuals of a fracture to the great 
toe, right foot, was granted by means of a December 1980 
rating decision and assigned a noncompensable evaluation.  It 
was noted that he dropped a battery on his foot with a 
resulting comminuted fracture of the distal 1/3 of the 
proximal phalanx of the great toe.  Fracture fragments were 
described as essentially straight and no definite bony 
bridging was seen.  The evaluation was increased to 10 
percent by means of a December 1984 rating decision, and then 
increased to 20 percent by means of a June 1999 rating 
decision.  Appellant submitted the instant request for 
increased evaluation in July 2001.   

Appellant was accorded an examination at the VA Medical 
Center in July 2001 for the purpose of reevaluating the 
disability rating.  During the July 2001 examination, 
appellant related that he has had increasing pain in the area 
of his right great toe, to a present level of chronic pain 
with prolonged standing and with ambulation.  Appellant 
related that the great toe impinges on the second toe, and 
that he has had numerous resulting fungal infections in the 
first web space.

In terms of objective observations of the foot, the examiner 
found that dorsalis and posterior tibial pulses were 
palpable.  Positive digital hair was noted 1-5 bilaterally.  
Skin temperature was warm-to-warm from the tibial tuberosity 
distally digits 1-5 bilaterally.  Web spaces 1-4 appeared 
clear bilaterally.  Muscle strength was graded +5/+5 in 
regard to dorsiflexion, plantar flexion, inversion and 
eversion of the foot bilaterally.  Muscle strength in the 
area of the extensor halluces tendon on the right, in the 
area of the first metacarpophalangeal joint was graded at 
approximately +3/+5 in regard to dorsiflexion and plantar 
flexion.  

Specifically in regard to the right great toe, the examiner 
found decreased range of motion in the area of the 
metacarpophlangeal joint.  Appellant was noted to have 
approximately 10 degrees of dorsiflexion and plantar flexion, 
and crepitis was noted.  The interphalangeal joint was found 
to be basically fused at approximately a 45-degree angle in 
abduction just proximal to the interphalangeal joint, and the 
toe is raised approximately 3/8" off the ground when bearing 
weight.  The distal aspect of the great toe was found to 
impinge upon the medial aspect of the second toe.

The examiner found that pain was elicited with palpation as 
well as with range of motion.  The medial arch was found to 
be well formed both on and off weightbearing.  The calcaneous 
was basically erectus both on and off weightbearing.  All 
exteroceptive and proprioceptive sensations appeared to be 
intact and symmetrical in the lower extremity bilaterally.

Radiographic examination of the toe, done in conjunction with 
the July 2001 examination, noted that the fracture was 
approximately 1 cm proximal to the interphalangeal joint.  
Sclerosis was noted distal to the area.  The interphalangeal 
joint was found to be basically fused.  The distal aspect of 
the hallux, from the area of the fracture line, was found to 
be abducted at approximately a 45-degree angle, which 
impinges the second toe.   There were degenerative changes 
with narrowing noted in the area of the right first 
metacarpophalangeal joint as compared to the left. No other 
sign of fracture or dislocation was noted, and no other sign 
of arthritis per se.  The lateral view showed the hallux on 
the right to be somewhat dorsiflexed in comparison to the 
left.  The examining radiologist noted no significant change 
from X-rays taken in 1998.

The physical examiner's summary stated that appellant has a 
residual deformity that should have been attended to at the 
time of the fracture.  Appellant was noted to have advanced 
arthritic changes in the area of the interphalangeal joint, 
secondary to the fracture not being attended to, and has 
limited range of motion at the first metacarpophalangeal 
joint with pain.  The examiner opined that the condition will 
only worsen with time unless the condition is attended to.  
Surgical revision is needed.


III.  Analysis 

Disability ratings are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).   The VA schedule of ratings applies unless 
there are exceptional or unusual factors that would render 
application of the schedule impractical.  Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  In the instant case, there are no 
exceptional or unusual factors that would render application 
of the schedule impractical.

In considering the severity of a disability, it is essential 
to trace the entire medical history of a claimant so that the 
rating may accurately reflect the elements of a disability 
present.  38 C.F.R. §§ 4.1, 4.2 (2003);  Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  However, while regulations require 
review of the entire record by an adjudicator to ensure an 
accurate evaluation, they do not give past medical reports 
precedence over current medical findings; where an increase 
in disability rating is at issue, the present level of 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board accordingly relies 
primarily on the July 2001 physical examination, which is the 
most recent medical examination of record.  It is noted that 
VA outpatient records were obtained, and did not reveal 
findings significantly different than those noted above.

Osseous abnormalities incident to trauma, such as malunion 
with deformity throwing abnormal stress upon, and causing 
malalignment of joint surfaces, should be depicted from study 
and observation of all available data, beginning with the 
inception of injury, its nature, degree of prostration, 
treatment and duration of convalescence, and progress of 
recovery with development of permanent residuals.  With 
shortening of a long bone, some degree of angulation is to be 
expected; the extent and direction should be brought out by 
X-ray and observation.  The direction of angulation and 
extent of deformity should be carefully related to strain on 
the neighboring joints, especially those connected with 
weightbearing.  38 C.F.R. § 4.44 (2003).        

The medical examination of July 2001 determined that the 
interphalangeal joint at the great right toe is basically 
fused.  The schedular factors for disability of joints reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity, atrophy 
of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, or 
weightbearing are related considerations.  38 C.F.R. § 4.45 
(2003).   

Appellant's condition is currently categorized under 
Diagnosis Code 5284 ("foot injuries, other").   38 C.F.R. 
§ 4.71a (2003).   Injuries under this Diagnostic Code are 
categorized as "severe" (30 percent disabling), 
"moderately severe" (20 percent disabling, appellant's 
current disability evaluation), and "moderate" (10 percent 
disabling); actual loss of the entire foot would be 
considered 40 percent disabling.  The terms "moderate," 
"moderately severe," and "severe" are defined only in 
regard to muscle disabilities (Diagnostic Codes 5301 through 
5323).  38 C.F.R. § 4.56 (2003).  Since there is no 
definition for "severe" and "moderately severe" in regard 
to bone and joint injuries, the Board will use those terms as 
comparative guidelines to assess appellant's current 
functional disability, rather than as strict rules that apply 
to appellant in isolation.  Comparison will be to other foot 
codes, such as toe amputation, hallux valgus, etc.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of evidence is against the grant 
of an evaluation in excess of 20 percent for status post 
fracture of the right great toe.  Comparison of the findings 
for "severe disability" and "moderately severe disability" 
to appellant's most recent physical examination shows that 
his disability more closely approximates "moderately severe 
disability" (the current rating) than it does "severe 
disability."    
Appellant's symptoms, both observed and professed, are 
addressed under the criteria for "moderately severe 
disability" but do not reach the heightened criteria for 
"severe disability."   There is an impairment of 
appellant's right great toe, which causes pain when weight 
bearing and when ambulating, and this causes appellant a 
degree of industrial disability, but these symptoms are 
addressed by "moderately severe" disability.  Further, the 
injury is confined to the great toe, and the foot itself is 
intact, so there is no "severe impairment of function" of 
the foot.  Significantly the fracture was at the end of the 
toe, there is no indication of metatarsal head involvement, 
which could be suggestive of more severe impairment.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly equates to the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  Here, appellant's disability more 
nearly equates to the criteria for "moderately severely 
disabled" than for "severely disabled" and the lower 
rating is accordingly appropriate under Diagnostic Code 5284.

In reviewing a claim for higher rating, VA must consider 
which Diagnostic Code or Codes for application to a 
claimant's case and provide an explanation for the 
conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  The assignment of a particular Diagnostic Code is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The Board considered 
whether Diagnostic Code 5280 (unilateral hallux valgus) is 
applicable to this disability, but, even if severe to the 
point of being equivalent to amputation of the great toe, 
Diagnostic Code 5280 rates only a 10 percent disability and 
would thus be of no benefit to appellant.  Diagnostic Code 
5283 (malunion or nonunion of tarsal or metatarsal bones), if 
severe, would rate a 30 percent disability, but there is no 
indication in appellant's medical examination that the tarsal 
or metatarsal bones are affected; also, as with Diagnostic 
Code 5284 (appellant's current code), Diagnostic Code 5283 
defines disabilities as "severe" (30 percent), "moderately 
severe" (20 percent), and "moderate" (10 percent), and as 
seen supra a subjective comparison of the definitions of 
"severe" versus "moderately severe" results in affirmation 
of the current rating.     

It is also noted that under amputation of the great toe 
without metatarsal head involvement warrants a 10 percent 
rating.  A 30 percent rating is for assignment where there is 
amputation with removal of the metatarsal head.  Diagnostic 
Code 5171.

The Board also considered whether appellant's disability 
should be categorized as arthritis, since the July 2001 VA 
medical examination found "advanced arthritic changes in the 
area of the interphalangeal joint secondary to the fracture 
not being attended to" as well as "limited range of motion 
at the first metacarpophalangeal joint due to pain."  For 
the purpose of rating disability from arthritis, multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints of the lower extremities are considered groups of 
minor joints, ratable on parity with major joints.  38 C.F.R. 
§ 4.45(f) (2003).  Under Diagnostic Code 5003 (degenerative 
arthritis) the most favorable disability rating for arthritis 
to these joints would be 20 percent, and under Diagnostic 
Code 5010 (arthritis due to trauma) the most favorable rating 
would be 10 percent, so reevaluation as arthritis would be of 
no benefit to appellant.

It is determined that the foot impairment is noted to include 
painful limitation of motion under Code 5284.  Thus, separate 
ratings for arthritis are not indicated, as there is no 
separate function of the toe affected.  This rating has been 
assigned with consideration of motion limitations, and those 
limitations have been considered in continuing the current 
evaluation.

VA must consider "functional loss" of a musculoskeletal 
disability separately from the diagnostic codes; functional 
loss may occur as a result of weakness or pain on motion.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also, VA must 
consider "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  38 
C.F.R. § 4.40 (2003).  The Board notes that the intent of the 
rating schedule is to recognize actually painful, unstable, 
or maligned joints, due to a healed injury, as entitled to at 
least the minimum compensable rating for the joint, and 
appellant already has a disability rating above the minimum.  
A painful joint should be tested for pain in both active and 
passive motion, in weightbearing and non-weightbearing, and, 
if possible, with the range of the undamaged joint.  38 
C.F.R. § 4.59 (2003).  Here, the medical examiner carefully 
incorporated pain evaluation into the July 2001 rating 
examination, and "fatigue-pain" is a specific factor in 
determining whether a given disability is "moderate," 
"moderately severe," or "severe" under Diagnostic Code 
5284.  It therefore appears that the issues of pain and 
functional loss have been duly incorporated into the current 
rating decision and do not merit a separate rating.  It is 
also important to note that the rating schedule does not 
provide a separate disability rating for pain.  See Spurgeon 
v. Brown, 10 Vet. App. 194 (1997).  It is also noted that the 
current findings do not more nearly approximate amputation of 
the toe with metatarsal head removal.  There is good strength 
and significant interference with ambulation has not been 
shown.
 
VA must consider potential applications of Title 38 C.F.R. 
whether or not raised by a claimant.  Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board considered the 
applicability of extraschedular rating but finds that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b) (2003).  Appellant has not shown marked 
interference with employment beyond that contemplated in the 
currently assigned disability rating of 20 percent, or 
frequent periods of hospitalization due to his service-
connected condition.  In the absence of such factors, the 
Board is not required to remand the claim to RO for 
consideration of extraschedular rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996);  Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

Where there is a proximate balance of positive and negative 
evidence in regard to any issue material to the determination 
of a matter, VA shall give the benefit of the doubt to the 
claimant; if the preponderance of the evidence is against the 
claimant, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  In the 
instant case, the preponderance of the evidence is against a 
higher disability rating, so the benefit-of-the-doubt rule 
does not apply.


ORDER

Evaluation in excess of 20 percent for status post fracture 
of the left great toe is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



